Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 9,581,818 B2).

Regarding claims 1 and 14, Suzuki discloses a light projection system (Fig. 1) comprising:
a light source (column 2, line 51) configured to emit image light; 
an optical assembly (G1 and G2) comprising a plurality of optical elements configured to correct distorsion related to the emitted light across at least one dimension by propagating the emitted light using a field segment of plurality of optical elements that is asymmetric relative to an optical axis shared by the plurality of optical elements (column 3, lines 34-60); and 
a scanning mirror (M2) configured to scan the optically corrected light in at least one dimension of a field of view and direct the scanned light to an eye-box of the NED corresponding to a location of a user’s eye (see Fig. 8).

Regarding claims 2 and 15, the light projection system of claim 1, wherein the field segment asymmetric relative to the optical axis is formed by at least decentering one or more of the optical elements relative to the optical axis (M2 in not centered relative to the optical axis, half mirror see column 3, lines 5-6).

Regarding claims 3 and 16, the light projection system of claim 1, 
wherein the plurality of optical elements includes a plurality of rotationally symmetric elements (column 13, lines 25-67), and
the field segment asymmetric relative to optical axis is formed by decentering at least one of the rotationally symmetric elements relative to the optical axis (M2 in not centered relative to the optical axis, half mirror see column 3, lines 5-6).

Regarding claims 4 and 17, the light projection system of claim 1, wherein the plurality of optical elements includes one or more non-rotationally symmetric elements forming the field segment that is asymmetric relative to the optical axis (M2, half mirror see column 3, lines 5-6).

Regarding claims 6 and 18, the light projection system of claim 1, 
wherein the plurality of optical elements includes one or more non-rotationally symmetric elements (M1), and
the field segment asymmetric relative to optical axis is formed by decentering at least one of the rotationally symmetric elements relative to the optical axis (M2 in not centered relative to the optical axis, half mirror see column 3, lines 5-6).


Regarding claims 7 and 19, the light projection system of claim 1, wherein the plurality of optical elements includes a plurality of rotationally symmetric elements (column 13, lines 51-67), wherein at least one of the rotationally symmetric elements is tilted relative to the optical axis (Figs. 1 and 3, G2 is tilted).

Regarding claims 8 and 20, the light projection system of claim 1, 
wherein the plurality of optical elements includes a plurality of rotationally symmetric elements (column 13, lines 25-67), and
the field segment asymmetric relative to optical axis is formed by tilting at least one of the rotationally symmetric elements relative to the optical axis (Figs. 1 and 3, G2 is tilted) and by decentering at least one of the rotationally symmetric elements relative to the optical axis (M2 in not centered relative to the optical axis, half mirror see column 3, lines 5-6).

Regarding claim 9, the light projection system of claim 1, wherein the plurality of optical elements is configured to correct the differential distortion across at least one of a long axis and a short axis of the FOV (column 3, lines 34-67).

Regarding claim 10, the light projection system of claim 9, further comprising a scanning mirror (M1) configured to scan optically corrected light generated by the optical assembly in at least one dimension of the FOW (column 2, lines 54-63).

Regarding claim 11, the light projection system of claim 1, wherein the plurality of optical elements include at least one convex lens and at least one concave lens (see G1 and G2 include convex lens and concave lens).

Regarding claim 13, the light projection system of claim 1, wherein the light projection system is part of a near-eye-display (NED) (column 1, lines 11-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Jewell et al (US 5,325,386).
Suzuki discloses the claimed invention as set forth above except for wherein the light source is a strip source, wherein the strip source is selected from a group consisting of a linear array of micro-light emitting diodes, and a linear array of vertical cavity emitting lasers.  
Jewell et al discloses a light source that is a strip source, wherein the strip source is selected from a group consisting of a linear array of micro-light emitting diodes, and a linear array of vertical cavity emitting lasers (Figs. 4-12 and column 2, line 54 – column 3, line 14).  
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the light source as taught by Jewell et al for the purpose of obtaining high resolution monochrome or color images by utilizing matrix addressing techniques, such as by the use of row/column addressing geometry.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Togino (US 5,513,041).
Suzuki discloses the claimed invention as set forth above except wherein the one or more non-rotationally symmetric elements include at least one anamorphic surface.
Togino discloses the one or more non-rotationally symmetric elements that include at least one anamorphic surface (column 5, lines 14-20).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the elements to include at least one anamorphic surface as taught by Togino so that the refractive power in a plane containing an optical axes of the image display device, the relay optical system and the ocular concave reflecting optical system is larger than refractive power in a plane perpendicular to the optical axes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/13/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872